DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/10/2022. The amendments filed on 8/10/2022 are entered.
The previous rejections of claims 1-25 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10-12, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (U.S. Pub. No. 20160183775) hereinafter Blanquart ‘775, in view of Saito et al. (U.S. Pub. No. 20180014901) hereinafter Saito.
Regarding claim 1, primary reference Blanquart ‘775 teaches:
A system for endoscopic visualization of a light deficient environment, the system (abstract) comprising: 
An endoscope comprising and image sensor ([0006], sensor for use in producing an image as shown in figure 1; [0026], endoscopes; [0028]; [0033], solution for endoscopy applications; claim 26, digital imaging with endoscope; [0043]-[0045], monochromatic sensor 120, with pixel array 122; [0046]-[0047]);
an emitter that emits a plurality of emitting pulses of electromagnetic radiation ([0006], electromagnetic emitter 100 as shown in figure 1; [0043]-[0045], emitter 100, tuned to emit electromagnetic radiation and may pulse light; [0046]-[0047]); 
wherein the image sensor comprises a pixel array that detects electromagnetic radiation and reads out data for generating a plurality of exposure frames ([0006], sensor for use in producing an image as shown in figure 1; [0043]-[0045], monochromatic sensor 120, with pixel array 122; [0046]-[0047]; [0112], “In an embodiment, exposure inputs may be input at different levels over time and combine in order to produce greater dynamic range”; figures 7A-D, the Green, Red, and Blue exposure frames create a full dataset corresponding to the plurality of exposure frames; [0086]-[0088]; figure 22); and 
a controller comprising a processor in electrical communication with the image sensor and the emitter ([0045], supporting circuitry; [0048], one or more processors; [0052]; [0056], one or more processors 152); 
wherein the controller synchronizes operations of the emitter and the image sensor such that the pixel array reads out data during a readout period of the image sensor and the emitter pulses electromagnetic radiation during a blanking period of the image sensor ([0064], the operation cycles as depicted in figure 2A-2D show the synchronization of the sensor readout 200 starting with vertical line 210. The blanking time 216 is further synchronized in the operation cycle wherein the pulsed light 230 occurs (see figure 2D) which forms the emitter pulses during the blanking period of the image sensor; [0065]; [0068]; [0088], “It should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/mismatches between lasers of the same kind and simply accumulates the light for the desired output”); and 
Primary reference Blanquart ‘775 further fails to teach:
Wherein the controller instructs the emitter to pulse a fluorescence excitation wavelength of electromagnetic radiation in response to user input; and 
Wherein the pixel array detects a fluorescence relaxation wavelength and reads out data for generating a fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation wavelength of electromagnetic radiation
However, the analogous art of Saito of a light illumination and detection device for use in medical procedures (abstract) teaches:
Wherein the controller instructs the emitter to pulse a fluorescence excitation wavelength of electromagnetic radiation in response to user input ([0019], “In utilizing the surgery support system 100, a light-sensitive substance is delivered into blood etc. of the patent 120 undergoing surgery. The light-sensitive substance is a substance that fluoresces when receiving excitation light. In the first embodiment, a case will be described using indocyanine green (hereinafter, abbreviated as "ICG") as an example of the light-sensitive substance. ICG has medical approval and is a reagent available for a human body. When delivered into the blood, ICG is accumulated in an affected part 130 where blood or lymph flow stagnates. When irradiated with infrared excitation light of approx. 800 nm, ICG emits infrared fluorescent light of approx. 850 nm in peak wavelength”; [0021]-[0024], provide teachings of the device for use with an operator 140  who sets the operations for the device; [0025]; [0026], settings performed for colors directed at ICG light-emitting region; [0028]); and 
Wherein the pixel array detects a fluorescence relaxation wavelength and reads out data for generating a fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation wavelength of electromagnetic radiation ([0019], “In utilizing the surgery support system 100, a light-sensitive substance is delivered into blood etc. of the patent 120 undergoing surgery. The light-sensitive substance is a substance that fluoresces when receiving excitation light. In the first embodiment, a case will be described using indocyanine green (hereinafter, abbreviated as "ICG") as an example of the light-sensitive substance. ICG has medical approval and is a reagent available for a human body. When delivered into the blood, ICG is accumulated in an affected part 130 where blood or lymph flow stagnates. When irradiated with infrared excitation light of approx. 800 nm, ICG emits infrared fluorescent light of approx. 850 nm in peak wavelength”. Furthermore, the location of the reagent within the image with fluorescence (fluorescence exposure frame) is determined: “Accordingly, it becomes possible to specify a region of the affected part 130 if a region (ICG light-emitting region) emitting infrared fluorescent light can be detected”; [0025], infrared excitation light; [0028], “For this reason, the infrared camera 210 has a spectral sensitivity characteristic in the infrared region including at least 850 nm” and “The infrared camera 210 transmits an infrared image captured by imaging to the projection controller 300”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the excitation light that fluoresces a reagent at a different wavelength as taught by Saito because it enables the system to accurately specify a region of interest in which accumulation of the reagent occurs with a sensor system that is filtered to be sensitive to the fluoresced wavelength. This reduces noise and provides a higher quality detected signal to the user (Saito, [0019]; [0028]). 
Regarding claim 3, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. The combined references of Blanquart ‘775, in view of Saito further teaches:
wherein the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation wavelength of electromagnetic radiation (see cited Saito portions in the rejection of claim 1 above)
Primary reference Blanquart ‘775 further teaches:
And further comprises a white light emission ([0020]; figures 28A-28C; [0071]; [0151]-[0161], white light emissions)
Regarding claim 5, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further teaches:
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter and produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames (figures 7A-D, the Green, Red, and Blue exposure frames create a full dataset corresponding to the plurality of exposure frames; [0086]-[0088]; [0112], “In an embodiment, exposure inputs may be input at different levels over time and combine in order to produce greater dynamic range”; figure 22).
Regarding claim 6, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein data from two or more of the plurality of exposure frames is combined to form an image frame (figure 1, image of object 110; [0043]-[0047], see “reconstruct the image by combining the data sets at 130” in paragraph [0047]; [0086]-[0088]; [0112]).
Primary reference Blanquart ‘775 further fails to teach:
An image frame comprising color image data and fluorescence image data 
However, the analogous art of Saito of a light illumination and detection device for use in medical procedures (abstract) teaches:
An image frame comprising color image data and fluorescence image data ([0028]-[0029], infrared camera acquires fluorescence image data; [0031]; [0037]-[0056], provides image acquisition with ICG light-emitting region data and the projection background image color and color conversion of the image; [0078]-[0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the combined image frame with color image data and fluorescence image data as taught by Saito because it enables easy differentiation between different tissue structures including increasing the visibility of tissue regions and highlighting the surface condition (Saito, [0078]). 
Regarding claim 8, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a green partition of electromagnetic radiation, a red partition of electromagnetic radiation, and a blue partition of electromagnetic radiation (figure 1, 105a-105c; [0045]; [0047]).
Regarding claim 10, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (see figure 1, 105a-c and figures 7A, 7B, and 7C in which the radiation emitted at the red, blue and green wavelengths are emitted simultaneously as a single pulse; [0043]-[0047]; [0086]-[0088]).
Regarding claim 11, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein at least one pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor (figure 1, the image sensor picks up the pulses from the pixel array; [0043]-[0047]; [0112]), wherein the system further comprises a display for displaying two or more exposure frames as an overlay image ([0084], “This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis”; see also [0074]).
Regarding claim 12, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further fails to teach:
wherein the fluorescence exposure frame comprises data indicating a location of a fluorescent reagent within a scene
However, the analogous art of Saito of a light illumination and detection device for use in medical procedures (abstract) teaches:
wherein the fluorescence exposure frame comprises data indicating a location of a fluorescent reagent within a scene ([0019], “In utilizing the surgery support system 100, a light-sensitive substance is delivered into blood etc. of the patent 120 undergoing surgery. The light-sensitive substance is a substance that fluoresces when receiving excitation light. In the first embodiment, a case will be described using indocyanine green (hereinafter, abbreviated as "ICG") as an example of the light-sensitive substance. ICG has medical approval and is a reagent available for a human body. When delivered into the blood, ICG is accumulated in an affected part 130 where blood or lymph flow stagnates. When irradiated with infrared excitation light of approx. 800 nm, ICG emits infrared fluorescent light of approx. 850 nm in peak wavelength”. Furthermore, the location of the reagent within the image with fluorescence (fluorescence exposure frame) is determined: “Accordingly, it becomes possible to specify a region of the affected part 130 if a region (ICG light-emitting region) emitting infrared fluorescent light can be detected”; [0025]; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the excitation light that fluoresces a reagent at a wavelength as taught by Saito because it enables the system to accurately specify a region of interest in which accumulation of the reagent occurs with a sensor system that is filtered to be sensitive to the fluoresced wavelength. This reduces noise and provides a higher quality detected signal to the user (Saito, [0019]; [0028]). 
Regarding claim 15, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array ([0064], “The time between the last row readout and the next readout cycle may be called the blanking time 216.”).
Regarding claim 21, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation within a waveband from 600 nm to 670 nm ([0141], as shown in figure 25, the laser diode sources include wavelength at 639 nm which is within the claimed range).
Regarding claim 23, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Blanquart ‘775 further teaches:
further comprising a display for displaying a video stream captured by the image sensor (figures 7A-D, the Green, Red, and Blue exposure frames create a full dataset corresponding to the plurality of exposure frames; [0013], frame of video; [0072]; [0086]-[0088], video standards; [0112]; figure 22, wherein the video stream ([0084], “This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis”) is assigned a visible color ([0028], “This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip)”) for use on the display ([0060], “Display device 180 includes any type of device capable of displaying information to one or more users of computing device 150. Examples of display device 180 include a monitor, display terminal, video projection device, and the like”) that is 8- bit or 16-bit or n-bit ([0106], “The component resolution may be typically between a range of about 10-24 bits, but should not be limited to this range as it is intended to include resolutions for components that are yet to be developed in addition to those that are currently available”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Madsen et al. (U.S. Pub. No. 20180160916) hereinafter Madsen.
Regarding claim 2, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
Wherein the fluorescence excitation wavelength comprises electromagnetic radiation within a waveband from 770 nm to 795 nm
However, the analogous art of Madsen of a system for measuring and assessing hemodynamics in an anatomical structure of a subject (abstract) teaches: 
Wherein the fluorescence excitation wavelength comprises electromagnetic radiation within a waveband from 770 nm to 795 nm ([0066], around 780 nm wavelength is within the claimed waveband range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the wavelength of 780 nm as taught by Madsen because this laser wavelength of an infrared source provides a suitable excitation wavelength for fluorescent contrast agents such as ICG (Madsen, [0066]). This provides a reliable way of exciting the contrast agent for imaging of fluorescent light emitted.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Cline et al. (U.S. Pub. No. 20080177140) hereinafter Cline. 
Regarding claim 4, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
further comprising a filter that prevents the pixel array from accumulating the fluorescence excitation wavelength of electromagnetic radiation
However, the analogous art of Cline of a system for generating multi-wavelength fluorescence and reflectance images (abstract) teaches:
further comprising a filter that prevents the pixel array from accumulating the fluorescence excitation wavelength of electromagnetic radiation ([0037]-[0038], the filters block the excitation light at the excitation light wavelength ranges and allows fluorescence (relaxation wavelength of the reagent) to be sensed by the camera at a specified wavelength range).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the filter that prevents an excitation wavelength from being sensed while permitting a reagent to be sensed as taught by Cline because it enables the system to define particular wavelengths of light to be imaged by the image sensor according to the desired fluorescence and reflectance imaging. This reduces interference and noise, which produces higher quality images of the target region (Cline, [0033]; [0037]-[0038]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Blanquart et al. (WO2014018936) hereinafter Blanquart ‘936 (see attached WO publication for citations). 
Regarding claim 7, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure
However, the analogous art of Blanquart ‘936 of a system and method for producing an image in light deficient environments by controlling a light source with a pulsed component (abstract) teaches:
wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure ([00122], “For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time)”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the plurality of pixels for short and long exposure and switching for each of the frames as taught by Blanquart ‘936 because it enables a configuration of exposure periods and illumination periods to be synchronized in such a way that provides the widest possible dynamic range video. This enables individual image components to be enhanced and provides the user with higher quality images (Blanquart ‘936, [00121]-[00122]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Grove et al. (U.S. Pub. No. 20090204109) hereinafter Grove. 
Regarding claim 9, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration
However, the analogous art of Grove of a dermatologic treatment apparatus with a light source and an eye-safe method (abstract) teaches:
wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration ([0199], “pulse, or pulse duration, is intended to include not only a single pulse in the conventional sense, but also a train of discrete pulses ("sub-pulses") or modulated pulse over the same time duration. In general, for the purposes of this patent application, these sub-pulses are considered to be one pulse if the time duration between the start of the first sub-pulse and the end of the last sub-pulse in a group is less than the time period between groups of such sub-pulses”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the plurality of sub-pulses as taught by Grove because it enables the system to provide more finely tuned application of illumination or laser light energy to a target tissue structure. Radiant light energy at levels to apply fluence to the tissue can cause side effects, and by more precisely configuring the pulses of light, these additional issues can be minimized (Grove, [0009]; [0011]-[0012]). 
Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claims 1 or 11 above, and further in view of Dunki-Jacobs et al. (U.S. Pat. No. 8626271) hereinafter Dunki-Jacobs. 
Regarding claim 13, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller provides the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on data from the fluorescence exposure frame
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the controller provides the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on data from the fluorescence exposure frame (col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the determination of the critical tissue structure based on the fluorescence exposure as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 14, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 11. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller is further configured to: 
receive the location of the tissue structure from the corresponding system; 
generate an overlay frame comprising the location of the tissue structure within the scene; and 
combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the controller is further configured to: 
receive the location of the critical tissue structure from the corresponding system (col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”); 
generate an overlay frame comprising the location of the critical tissue structure within the scene (col 6, lines 8-32, “This technique is an improvement in visualizing the cancerous cells in the anatomy, which includes the surrounding the anatomy, lymph nodes, etc., surrounding the main cancer source (i.e. a lump or tumor). The anatomy surrounding the main cancer source is called the "margin.”; col 8, lines 22-55); and 
combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene (col 8, lines 22-55, “Controller 226 converts the signals into displayable images for both the fluorescence and the FOV. Controller 226 will create a fluorescence image that may be displayed within the color scheme of a display system so that the fluorescence image may be registered within the image of the FOV. In some embodiments, the wavelengths of the fluorescence are outside the visible range, so controller 226 converts the fluorescence signal into a fluorescence designated color that is within the color scheme of the display system. In other embodiments, the wavelength of the fluorescence may be within the wavelengths of the imaging source and radiation from the imaging source that was returned from the field of view.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the overlay of fluorescence structures within an image of the field of view as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 18, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the fluorescence excitation wavelength fluoresces a reagent that is configured to adhere to a cancerous cell in a body
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the fluorescence excitation wavelength fluoresces a reagent that is configured to adhere to a cancerous cell in a body (col 4, lines 6-11; col 4, lines 50-54, “By use of the term "semiconductor nanoparticle" is meant any nanometer crystal or nanocrystal, cluster, nanosphere, nanorod, and/or nanocup of semiconductor compounds capable of emitting electromagnetic radiation upon excitation”; col 6, lines 2-5, mAb antibodies that bind to cancer cells; col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the fluorescing reagent adherence to cancerous cells as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 19, the combined references of Blanquart ‘775, Saito and Dunki-Jacobs teach all of the limitations of claim 18. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller provides the fluorescence exposure frame to a corresponding system that identifies the cancerous cells in the body based on data from the fluorescence exposure frame
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the controller provides the fluorescence exposure frame to a corresponding system that identifies the cancerous cells in the body based on data from the fluorescence exposure frame (col 2, lines 42-49; col 4, lines 6-11; col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery” this generation of fluorescence images is considered to be a fluorescence exposure frame because it images the emission of the fluorophore of the measured probe; see also col 7-9 for detailed fluorescence optical acquisition within the FOV).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775, Saito and Dunki-Jacobs to incorporate the determination of the cancerous cells based on fluorescence exposure frame as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 20, the combined references of Blanquart ‘775, Saito and Dunki-Jacobs teach all of the limitations of claim 19. Primary reference Blanquart ‘775 further fails to teach:
wherein the cancerous cells are identifiable based on the reagent adhering to the cancerous cells
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the cancerous cells are identifiable based on the reagent adhering to the cancerous cells (col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Henley et al. (U.S. Pub. No. 20140288365) hereinafter Henley.
Regarding claim 16, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller adjusts a sequence of the plurality of pulses of electromagnetic radiation emitted by the emitter based on a threshold, and wherein the threshold determines proper illumination of a scene in the light deficient environment
However, the analogous art of Henley of an illumination system with a light souce for use with an endoscope (abstract) teaches:
wherein the controller adjusts a sequence of the plurality of pulses of electromagnetic radiation emitted by the emitter based on a threshold, and wherein the threshold determines proper illumination of a scene in the light deficient environment ([0026]-[0031], threshold value determines the illumination for an internal environment (light deficient)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the adjustment of the pulse sequence based on a threshold for proper illumination in a light deficient environment as taught by Henley because it is preferable to have the light source off while not in use, because it prevents situations such as burning the patient due to misuse of an illumination system (Henley, [0021]-[0022]). Incorporating a threshold value automates this process and provides additional layer of safety for a user. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Ouyang (U.S. Pub. No. 20190216325) hereinafter Ouyang. 
Regarding claim 17, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
Wherein a first exposure frame of the plurality of exposure frames comprises color imaging data read out by the image sensor in response to the emitter pulsing a white light emission, and wherein a second exposure frame of the plurality of exposure frames is the fluorescence exposure frame read out by the image sensor in response to the emitter pulsing the fluorescence excitation wavelength of electromagnetic radiation 
However, the analogous art of Ouyang of a system and method for combining white light and fluorescence imaging of endoscopic procedures (abstract) teaches:
Wherein a first exposure frame of the plurality of exposure frames comprises color imaging data read out by the image sensor in response to the emitter pulsing a white light emission, and wherein a second exposure frame of the plurality of exposure frames is the fluorescence exposure frame read out by the image sensor in response to the emitter pulsing the fluorescence excitation wavelength of electromagnetic radiation ([0068]-[0072], describe the readout portion with both the white light and the blue light (fluorescence emission pulsing); [0073], describes figures 6A and 6B, which show the timing of the combined white light and fluorescence imaging in which the first exposure frame includes the white light emission, and the second exposure frame 612 is the blue light emission readout which is for fluorescence; [0074]-[0078]; [0079], further describes the blue light emission readout as the fluorescence imaging)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the first and second frame readout for the white light emission and fluorescence excitation as taught by Ouyang because in medical applications, displaying the composite video allows clinicians to locate a tissue of interest (e.g. a diseased tissue) because the sub-band image precisely “highlights” the tissue of interest within an ordinary white light background image. This type of overlying or corn positing is particularly useful in endoscopic surgical procedures (Ouyang, [0073]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Zeng et al. (U.S. Pub. No. 20150366454) hereinafter Zeng.
Regarding claim 22, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
further comprising a filter that filters electromagnetic radiation within a waveband from 770 nm to 795 nm
However, the analogous art of Zeng of a spectroscopy system for providing illumination light and reception signal imaging of reflected light (abstract) teaches:
further comprising a filter that filters electromagnetic radiation within a waveband from 770 nm to 795 nm ([0007], filter provides illumination light up to 780 nm; claims 6 and 17).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the electromagnetic radiation filter for wavelengths within the 770 nm to 790 nm range as taught by Zeng because it enables the light source to be optimized such that no NIR components are generated which reduces stray wavelengths in the optical signal which increases the quality of the reflected illumination (Zeng, [0007]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Durr et al. (U.S. Pub. No. 20150374210) hereinafter Durr. 
Regarding claim 24, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
further comprising a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter
However, the analogous art of Durr of a photometric endoscopic imaging device for imaging of body lumens and cavities (abstract) teaches:
further comprising a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter ([0051], “Linear polarizers were placed in front of the sources and objective lens in a cross-configuration to minimize specular reflection”; [0064], “System of multiple illumination sources is actuated 756 with a controller where more than one electromagnetic radiation sources capable of irradiating the object from different originating positions and/or different wavelengths, or a combination of positions and/or wavelengths”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of he combined references of Blanquart ‘775 and Saito teach to incorporate the polarization filter in a path of the electromagnetic radiation emitted as taught by Durr because the use of a polarizer minimizes specular reflection and provides a higher quality image, which enhances the diagnostic capabilities of the system (Durr, [0051]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 1 above, and further in view of Hoffman et al. (U.S. Pub. No. 20100228089) hereinafter Hoffman. 
Regarding claim 25, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
Wherein the controller instructs the emitter to pulse a sequence of pulses of electromagnetic radiation repeatedly according to a variable pulse cycle, and wherein the variable pulse cycle is adjustable based on user input
However, the analogous art of Hoffman of an endoscopic light source assembly for use with producing a light emission (abstract) teaches:
Wherein the controller instructs the emitter to pulse a sequence of pulses of electromagnetic radiation repeatedly according to a variable pulse cycle, and wherein the variable pulse cycle is adjustable based on user input ([0057], “To obtain maximum light output to an endoscope 16, the control circuitry for the solid state lasers in a light source assembly 12 may be configured to control all three of the variables, namely pulse frequency, pulse width, and current level.”; [0070], “The output switch 76 allows pulsing at a frequency and any pulse width (duty cycle), as shown in FIG. 10a. User input controls, such as a dial or switch, coupled to the controller 69 may allow the user to adjust the light intensity or color or both, as desired, by causing a change in duty cycle or pulse frequency or both.”; The user control of the duty cycle, pulse frequency or both is considered to be a user input based adjustability of a variable pulse cycle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of he combined references of Blanquart ‘775 and Saito teach to incorporate the user control of the duty cycle of the light controls as taught by Hoffman because different tissues may require different forms of illumination and selecting the particular properties will enable better visualization by a user (Hoffman, [0053]). This leads to better diagnostics and improved patient outcomes. 

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 14 of the remarks, the applicant argues that the Saito reference is not directed to an endoscopic visualization system and therefore would not be operable with the endoscopic technologies of claim 1. The examiner notes that in the current rejections, the Blanquart ‘775 reference is utilized to teach to the endoscopic visualization system and that the Saito reference only modifies the reference to include the additional fluorescence imaging. One of ordinary skill in the art would expect the features of Saito to be applicable with the Blanquart ‘775 teachings as the same principles of light projection and acquisition would be applied within the endoscopic device. This expectation is further evidenced with Ouyang (U.S. Pub. No. 20190216325) currently utilized in the rejection of amended claim 17, which teaches to an endoscopic used for both combined fluorescence and white light imaging of an internal tissue structure during surgical procedures. Examiner further notes that the endoscopic features are not claimed in such a way that would further differentiate the broadly claimed features as taught by Saito from endoscopic specific sensor configurations not currently claimed. For these reasons, the applicant’s arguments that the fluorescence imaging technology of Saito would not be operable in the combined invention with Blanquart ‘775 is not persuasive. 
The applicant further argues that present claim amendments are not taught by the combination of references, and citations to the teachings of the claim amendments are provided in the rejections above. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793